DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections

2.	Claims (2 and 11), as well as (3 and 12), (4 and 13), (5 and 14), (6 and 15), (7and 16), (8 and 17), (9 and 18) and (10 and 19), are objected to because they are substantial duplicates of one another., respectively. Note that when two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claims 1-2 and 11, the claim language fails to set forth any structural inter-relationships between the actuation valve / connecting groove and the shaft. However, the drawings clearly show the ‘valve’ / ‘groove’ being a portion of the shaft, arranged perpendicularly to the longitudinal axis of the shaft. Similarly, referring to the recitation of the first cover plate being ‘mounted adjacent and parallel to the top surface of the planar housing’, it is noted that the entire disclosure actually supports the first cover plate 4 being ‘attached to the planar housing’. In this connection, it is unclear  from the claim language whether or not the claimed scope of the plate being [‘adjacent and parallel’] implies some spacers designed to hold the plate parallel and at a distance from the housing. Also, ‘the reaction chamber’ [before ‘normally traversing’] lacks antecedent basis. It is further unclear whether or not the recitation of the ‘traversing into the planar housing from a top surface of the planar housing’ intends some structural features that must limit the orientation of the housing. 
	Additionally, in claim 2, the preamble appears to attempt re-defining the structure set froth in claim 1. “Further comprising’ language is recommended. See all other dependent claims for the same issue. 
	Claim 3 fails to set forth any structural features that must define each of the ‘mixing assemblies’. See also claim 12.
	
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Carter et al., [US 4909933]. 
Referring to claims 1, 2, 7, 9-11, 16, 18 and 19, Carter discloses a reactor microplate comprising, as shown in Figures 1, 3, planar housing 12; at least one chamber-mixing assembly that includes first retaining mechanism / reaction chamber 16 and second retaining mechanism/reaction chamber 18 positioned offset to each other across the planar housing and connected by a mixing channel [ not indexed, shown at 17, 19] and activation valve / connecting groove 22 integrated between the chambers as recited; the microplate further comprising a valve control assembly with cylindrical shaft 20 rotatably and concentrically accommodated in a cylinder-receiving hole [not indexed] oriented perpendicular to the mixing channel, as recited, where the connecting groove is positioned coincident with the mixing channel. 
Carter does not teach the cover plate(s) /gasket(s) as recited. However, such covers are routinely employed in the art, and it would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Carter by having employed the covers, to further improve mechanical stability and provide extra protection for the fluidic structure. It would have been also an obvious engineering choice to have employed the microplate in a different orientation, depending on particular goals of testing, including the one where the reaction chambers traverse the housing from top to bottom, to diversify the tests to be performed.  
Regarding claims 3 and 12, Figure 3 shows O-rings 24 [‘shaft seals’] configured as recited. 
Regarding claim 4 and 13, Figure 1 further shows a second valve control assembly 60 positioned along the planar housing and configured as recited. 
Regarding claims 5-6, 8-9, 5, 14-15, 17 and 18, Figure 1 further shows at least two loading ports [‘disk-receiving hole’] 27 and silicone rubber plugs [‘transparent disks’] 26, configured as recited. 
Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the second cover plate (5) different from the second gasket (33); the ‘mixing assemblies’ as part of the ‘chamber mixing assembly’ 6; the ‘first retaining mechanism’   and the ‘second retaining mechanism’ each comprising a corresponding ‘reaction chamber’, as well as the corresponding mixing channel fluidly connecting the chambers and different from the ‘groove’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  Currently, the reference character ‘7’ [assigned to the ‘first retaining mechanism’] and the reference character ‘8’ [assigned to the ‘second retaining mechanism’], appear to point to the same cover plate 4 and housing 1 in the exploded view in Figure 2; and further appear to point to the same feature as the reference character ‘15’ in Figure 4. Corrections are required. No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798